Citation Nr: 0816523	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle fracture.

2.  Entitlement to an initial compensable rating for 
residuals of a left fifth toe fracture.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for degenerative joint 
disease of the right ankle.

7.  Entitlement to service connection for degenerative joint 
disease of the left third finger distal interphalangeal 
joint.

8.  Entitlement to service connection for lymphadenopathy.

9.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
February 2005.  

The matters of initial ratings and service connection for 
hypertension, diabetes, hearing loss, degenerative joint 
disease of the left third finger and right ankle come before 
the Board of Veterans' Appeals (Board) on appeal from a 
October 2005 rating decision of the RO in Lincoln, Nebraska, 
which, in pertinent part, granted service connection for 
residuals of right ankle and left fifth toe fractures and 
denied service connection for the remaining issues.  The 
issues of lymphadenopathy and a low back condition arise from 
a February 2006 rating decision, which, in pertinent part, 
denied service connection.  

The veteran also perfected an appeal of entitlement to 
service connection for post traumatic stress disorder.  The 
veteran withdrew that claim in an October 2006 statement.  

During the pendency of the appeal, entitlement to a total 
disability rating for individual unemployability was granted 
by rating decision dated in January 2007.  The Board notes, 
with respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
ankle fracture have been manifested by no more than moderate 
disability.

2.  The veteran's service-connected residuals of the left 
fifth toe fracture are not productive of moderate foot 
impairment and do include metatarsal involvement.

3.  The veteran has no current diagnosis of hypertension.

4.  The veteran has no current diagnosis of diabetes 
mellitus.

5.  The veteran has no current diagnosis of a bilateral 
hearing loss disability for VA purposes.

6.  The veteran has no current diagnosis of degenerative 
joint disease of the right ankle.

7.  The veteran has a current diagnosis of degenerative joint 
disease of the left third finger DIP joint, which is a 
residual of his inservice fracture of the left third finger.  

8.  The veteran has no current diagnosis of lymphadenopathy.

9.  The veteran has no current diagnosis of a low back 
condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for residuals of a right ankle fracture are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2007).

2.  The criteria for an initial compensable evaluation for 
residuals of the left fifth toe fracture are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, DC 
5172, 5284 (2007).  

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

4.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

6.  Degenerative joint disease of the right ankle was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

7.  Degenerative joint disease of the left third finger DIP 
joint was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

8.  Lymphadenopathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

9.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The initial rating claims arise from granted claims of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions, except the notice of the degree of disability and 
effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

A March 2006 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). While this notice was not 
timely, the veteran, who is represented by an attorney, did 
not submit or identify any additional evidence that could be 
obtained for the claims, despite several subsequent 
communications with the RO.  The RO did not readjudicate the 
initial rating claims.  The failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  A remand would be useless; the Board 
finds that there is no prejudice to the veteran.  See Medrano 
v. Nicholson, 21 Vet. App. 165, (2007).

Prior to initial adjudication of the veteran's service 
connection claims, a letter dated in June 2005 fully 
satisfied the duty to notify provisions for all of the 
veteran's claimed disabilities, except the low back 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  A letter sent to the veteran in June 
2006 satisfied the duty to notify provisions for the low back 
disability.  Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in June 2006, he was provided three months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in September 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The June 2005 and June 2006 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination report 
is thorough and supported by private and VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

The veteran was afforded medical examinations in 2005 to 
obtain an opinion as to whether his hypertension, diabetes 
mellitus, bilateral hearing loss, right ankle degenerative 
joint disease, lymphadenopathy, low back disabilities exist.  
Further examination or opinion is not needed on the service 
connection claims because, at a minimum, there is no 
persuasive and competent evidence that the veteran suffers 
from the claimed conditions.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his residuals of a right ankle 
fracture and to an initial compensable rating for his 
residuals of a left fifth toe fracture.  For the reasons that 
follow, the Board concludes that increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



a. Right Ankle

The veteran's right ankle disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  DC 5271 
specifically pertains to limitation of motion of the ankle.  
It provides a 10 percent rating for symptomatology reflective 
of disabilities with "moderate" limitation of motion and a 
20 percent rating for disabilities involving "marked" 
limitation of motion.  Because the Rating Schedule does not 
define the terms "moderate" and "marked," the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2007).

On examination in August 2005, the veteran had dorsiflexion 
to 9 degrees and plantar flexion to 42 degrees.  The examiner 
noted that the veteran had normal gait and station and that 
he moved quickly and easily.  The veteran has some tenderness 
on the medial posterior area.  The veteran's ankle was stable 
in anterior, posterior, eversion and inversion stress 
testing.  There was no observed manifestation of pain with 
range of motion testing and no additional limitation to range 
of motion after repetitive motion.  

The veteran described the impact of his disability during the 
examination.  He stated that he has an aching pain in the 
posterior aspect of the ankle, brought on if he is on his 
feet for a couple of hours or more.  Cold exposure also 
brings on aching.  He treats the discomfort with 
nonweightbearing and rewarming the ankle.  The veteran stated 
that he needs to break up yard work in order to rest the 
ankle and he no longer runs and limits his walking to around 
the block.  

The veteran's representative has described the veteran's 
ankle disability as "marked" in his arguments to the Board.  
The representative has stressed the additional difficulty 
that the veteran has in cold weather due to stiffness and 
discomfort.  

In light of the foregoing, the Board finds that the veteran's 
right ankle disability is productive of symptoms that are no 
more than moderate in degree.  The veteran retains the 
majority of his range of motion and the disability has not 
disrupted his ability to walk and stand normally.  In 
ordinary movement, he evinces no pain and the ankle is 
stable.  Additional limitation could not be elicited on 
examination.  The veteran's accounts of increasing discomfort 
with prolonged standing and cold exposure represent the only 
significant limitation and these are not present constantly.  
The Board finds that the veteran's residuals of a right talar 
fracture do not rise to a "marked" level.  Accordingly, a 
higher rating is not warranted under DC 5271.  See 38 C.F.R. 
§ 4.71a.  

The Board has considered the application of the rule of 
DeLuca, supra.  The August 2005 examination found no 
additional limitation on repetitive motion and no objective 
evidence of painful motion is of record.  The veteran's 
subjective complaints regarding fatiguability and cold 
exposure have been incorporated into the veteran's current 10 
percent rating, as discussed.  The Board cannot compensate 
the veteran twice for the same symptomatology; the Board 
concludes that the rule of DeLuca is not for application.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board has also considered whether the veteran's 
disability would more accurately be rated under an 
alternative diagnostic code.  DC 5273 (os calcis or 
astragalus, malunion of) is relevant here.  38 C.F.R. 
§ 4.71a.  The veteran's initial injury was to the talar bone, 
also called the astragalus.  See Dorland's Illustrated 
Medical Dictionary 169 (30th ed. 2003).  DC 5273 provides a 
10 percent rating for moderate deformity and a 20 percent for 
marked deformity of the injured bone.  See 38 C.F.R. § 4.71a.  
The Board notes that the veteran's right foot and ankle were 
shown to be normal on x-ray in July 2005.  The Board 
concludes that a rating for malunion of the talar fracture is 
not warranted.  See id.  The other diagnostic codes 
pertaining to ankle disabilities are Diagnostic Codes 5270, 
5272-5274.  Of these, Diagnostic Codes 5270 and 5272 do not 
apply because they involve ankylosis, which the veteran does 
not have.  Nor does Diagnostic Code 5274 (astragalectomy) 
apply, as evidence indicates the veteran has neither 
condition.  The preponderance of the evidence is against the 
claim, and it must be denied.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Left Fifth Toe

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 10 percent rating is warranted for a moderate 
foot injury.  A 20 percent rating is warranted for a 
moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2007).

Diagnostic Code 5172 provides a 20 percent rating for 
amputation of one or two toes, other than the great toe, with 
removal of the metatarsal head, but provides a noncompensable 
rating for amputation of one or two toes, other than the 
great toe, without removal of the metatarsal head.  See 
38 C.F.R. § 4.71a.  

In this case, the veteran's disability consists of residuals 
of a fifth toe fracture.  At the veteran's August 2005 VA 
examination, it was specifically noted that his fracture had 
healed and that he had no residuals related to the left 
little toe and that it had no effects on his usual activities 
or occupation.  

Given that the veteran retains his toe and the use thereof, 
the Board finds that the assignment of a compensable rating 
for residuals of a left fifth toe fracture is not warranted 
given the lack of a moderate foot disability or evidence of 
amputation with metatarsal involvement.  38 C.F.R. §§ 4.68, 
4.71a, DCs 5172, 5284.  The criteria for a compensable rating 
are not met.  See id.  

The Board has considered the possibility of staged ratings 
and the rule of DeLuca.  Fenderson, Hart, and DeLuca, supra.  
The Board, however, concludes that the criteria for a 
compensable rating have at no time been met.  Accordingly, 
staged ratings are inapplicable.  See Fenderson.  Assignment 
of a compensable rating is barred; the Board concludes that 
the rule of DeLuca is similarly inapplicable.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends that he has hypertension, diabetes 
mellitus, bilateral hearing loss, degenerative joint disease 
of the left third finger distal interphalangeal joint (DIP) 
and the right ankle, lymphadenopathy and a low back condition 
as a result of service.  For the reasons that follow, the 
Board concludes that service connection is not warranted for 
any of these conditions.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss, degenerative joint 
disease, hypertension or diabetes mellitus becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The existence of a current disability is a threshold 
question, regardless of whether the theory of entitlement is 
direct or presumptive service connection.  See 38 C.F.R. 
§ 3.303; see also Hickson and 38 C.F.R. § 3.307, both supra.  
The Board has reviewed the record and finds that the 
veteran's claimed hypertensive, diabetes, hearing loss, 
lymphadenopathy, right ankle and low back disabilities do not 
exist.

The veteran has claimed hypertension as a result of service.  
Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 889 (30th ed. 2003).  Various 
criteria for its threshold have been suggested, ranging from 
140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or 
second number, e.g., 140/"90") to as high as 200 systolic 
and 110 diastolic.  Id.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran has alleged the existence of hypertensive, diabetes, 
hearing loss, lymphadenopathy and low back disabilities, the 
Board turns to competent medical evidence for evidence of a 
current diagnosis.

With respect to hypertension, for VA rating purposes, 
"hypertension" means that diastolic blood pressure is 
predominately 90 millimeter (mm.) or greater.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2007).  Hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order for hypertension to be shown as a current disability, 
it must be present to the minimum compensable degree under 
the rating schedule.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The veteran had an August 2005 VA general medical 
examination, which, in part, attempted to determine whether 
the veteran indeed had hypertension.  The veteran was 
normotensive at the August 2005 VA examination with 130/84 
and 128/86 readings in the left arm.  The Board also notes 
that the veteran had a blood pressure reading of 140/100 in 
May 2005.  Following extensive review of the veteran's 
service medical records, the examiner stated that the veteran 
did not have a diagnosis of hypertension.  The veteran did 
have many isolated instances of elevated blood pressure, for 
example in November 2003, April 2004, and July 2004.  He had 
hypertension testing performed in July 1996 to address his 
elevate blood pressure; however, this round of testing did 
not result in a diagnosis.  The examiner concluded that the 
records reflected no diagnosis of hypertension, and declined 
to offer one at that time.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current diagnosis of hypertension.  The claim 
must be denied.  See 38 C.F.R. § 3.303, supra.  

The Board also finds that the veteran does not suffer from 
diabetes mellitus.  The Board has found no diagnosis of the 
disease in any of the veteran's medical records, service, 
private or VA.  The examiner at the August 2005 VA 
examination also indicated that he could find no evidence of 
a diagnosis, complaints or treatment related to diabetes 
mellitus in the veteran's record.  The Board notes that a 
June 2004 CT scan report mentioned diabetes mellitus as a 
possible differential diagnosis for liver changes, while at 
the same time concluding that the most likely cause was 
alcohol.  This suggestion, without more, is clearly 
insufficient to support a finding that the veteran has a 
current diagnosis of diabetes mellitus.  The Board finds that 
the veteran does not have a current diagnosis of diabetes 
mellitus.  The claim must fail.  See 38 C.F.R. § 3.303, 
supra.  

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the veteran has not been shown to have a 
disability by audiogram.  The veteran had two inservice 
audiograms performed in February 2002 and February 2004 and a 
VA audiogram in July 2005.  None of these tests showed that 
the veteran had a puretone threshold above 20 in any of the 
ranges involved, 500, 1000, 2000, 3000, or 4000 decibels.  
The July 2005 VA examination included CNC testing, which 
resulted in speech recognition scores of 100 percent in both 
ears.  In short, there is nothing that shows that the veteran 
has a current hearing loss disability by VA standards.  See 
38 C.F.R. § 3.385; see also Hensley, supra.

The Board is aware that the veteran's hearing has worsened 
since his enlistment in 1986.  Until such time, however, as 
his hearing loss reaches the level of a disability and there 
is competent medical evidence of nexus, the Board cannot 
grant service connection.  See id.  

The veteran has claimed degenerative joint disease of the 
right ankle.  As discussed above, the veteran is presently 
service connected for residuals of a right talar fracture.  
The Board notes that degenerative joint disease was suspected 
during service following the veteran's ankle injury in 1994.  
There was no subsequent treatment for ankle problems.  The 
August 2005 VA examination did not find degenerative joint 
disease.  X-ray studies performed in July 2005 show that both 
the right foot and right ankle joint are normal.  There is no 
indication of remaining evidence of the prior fracture.  
While the Board is cognizant that some indication of 
degenerative change was made during service, the current 
medical evidence indicates that the veteran does not 
presently have degenerative joint disease in the right ankle.  
As such, the claim must fail.  See 38 C.F.R. § 3.303, supra.  

On the claim for lymphadenopathy, the Board also finds that 
the veteran does not bear a current diagnosis of the 
disability.  The veteran had lymphadenopathy as seen on a CT 
scan performed during service in March 2004.  He had enlarged 
lymph nodes on physical examination in April 2004.  Lymphoma 
was suspected.  A followup physical examination in April 
2004, three weeks later, did not find enlarged lymph nodes.  
A May 2004 followup CT scan found no lymphadenopathy.  A 
diagnostic laparoscopy found no lymphadenopathy and the 
abnormalities noted in March 2004 were found to be accessory 
spleens.  Following separation from service, the veteran was 
evaluated for lymphadenopathy by the Ogallala Medical Group.  
The veteran had no lymphatic abnormality noted following an 
April 2005 CT scan.  An opinion as to whether or not the 
veteran ever had the disorder was obtained in January 2006.  
The examiner reviewed the veteran's medical history and 
concluded that the veteran did not have and never had the 
disability.  In light of the foregoing, the Board finds that 
the veteran does not bear a current diagnosis of 
lymphadenopathy.  The claim must fail.  See 38 C.F.R. 
§ 3.303, supra.  

The veteran also claims to have a low back disability as a 
result of service.  He has not specified the nature of his 
low back disability.  The veteran's March 2006 Notice of 
Disagreement and July 2006 Form 9 on this claim requested a 
medical examination.  The Board notes that the veteran's back 
was evaluated at his August 2005 VA general medical 
examination.  He moved easily and required no assistance 
during the examination.  At that time, the veteran had no 
spine pathology.  The veteran's current private medical 
records make no reference to a back disability.  The Board 
has reviewed the veteran's service medical records and notes 
that the veteran did fall and injure his back in November 
1998, during service.  The veteran's x-rays were normal and 
he had no further treatment or complaints for the remaining 
five years of service.  There is, in short, no evidence to 
show that the veteran has a current disability of the low 
back.  As such, service connection must be denied.  See 
38 C.F.R. § 3.303, supra.  

The only claim remaining regards left third finger DIP 
degenerative joint disease.  The veteran is already service-
connected for a fusion of the left third finger DIP joint, 
receiving a 10 percent rating.  The veteran suffered a crush 
injury to his left hand in December 2003.  The third finger 
had intraarticular damage in the DIP joint.  A December 2003 
treatment note indicates that a fusion of the joint would be 
a consideration if the injury did not improve.  In January 
2004, one of his treating doctors noted that the third finger 
was not healing well.  His impression was that the middle 
finger injury had "some improvement, but I think he may 
require a DIP fusion for traumatic [degenerative joint 
disease]."  By the end of January, the decision had been 
made to fuse the joint, which occurred in February 2004.  X-
ray studies performed in April 2004 reflect degenerative 
joint disease.  It is clear that degenerative joint disease 
is among the veteran's service-connected residuals of a 
fracture.  The Board finds, therefore, that the veteran's 
claim for service connection for degenerative joint disease 
of the left third finger DIP joint is warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle fracture is denied.

Entitlement to an initial compensable rating for residuals of 
a left fifth toe fracture is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for degenerative joint 
disease of the right ankle is denied.

Entitlement to service connection for degenerative joint 
disease of the left third finger distal interphalangeal joint 
is granted.

Entitlement to service connection for lymphadenopathy is 
denied.

Entitlement to service connection for a low back condition is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


